                  Case 20-51002-BLS              Doc 52        Filed 06/21/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     §    Chapter 11 Case
                                                           §
Old LC, Inc., et al.1                                      §    Case No. 19-11791 (BLS)
                                                           §
                  Debtors.                                 §    Jointly Administered

                                                           §
Official Committee of Unsecured Creditors                  §
of Old LC, Inc., et al., for and on behalf of              §
the estates of Old LC, Inc., et al.;                       §
                                                           §
                                    Plaintiff,             §
                                                           §
v.                                                         §    Adv. No. 20-51002 (BLS)
                                                           §
Upfront V, LP, Breakwater Credit                           §
Opportunities Fund, L.P.; Upfront GP V,                    §
LLC; Mark Suster; Dana Kibler; Gregory                     §
Bettinelli; Saif Mansour; Aamir Amdani;                    §
Eric Beckman; Darrick Geant; and Joseph                    §
Kaczorowski                                                §
                                                           §
                                    Defendants.            §

                                           NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on the 18th day of June, 2021, the Official Committee of

Unsecured Creditors of Old LC, Inc. et al. for and on behalf of the estates of Old LC, Inc., et al.,

served a true and correct copy of Plaintiff’s Second Requests for Production to Breakwater

Defendants on the individuals listed below via electronic mail.




1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC
Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn:
Mark I. Duedall, 1201 W. Peachtree Street, 14 th Floor, Atlanta, Georgia 30309.

                                                          1
12952236/1
              Case 20-51002-BLS       Doc 52      Filed 06/21/21    Page 2 of 3




 Jody C. Barillare                               Dean A. Ziehl
 P. Sabin Willett                                James K.T. Hunter
 Shannon B. Wolf                                 Colin R. Robinson
 Morgan, Lewis & Bockius LLP                     919 North Market Street, 17th Floor
 1201 North Market Street                        P.O. Box. 8705
 Suite 2201                                      Wilmington, Delaware 19899-8705
 Wilmington, DE 19801                            E-mail: dziehl@pszjlaw.com
 Email: jody.barillare@morganlewis.com           jhunter@pszjlaw.com
 sabin.willett@morganlewis.com                   crobinson@pszjlaw.com
 shannon.wolf@morganlewis.com

 Counsel to Breakwater Credit                    Counsel to the Upfront Defendants
 Opportunities Fund, L.P., Saif Mansour,
 Aamir Amdani, Eric Beckman, Darrick
 Geant, and Joseph Kaczorowski


Dated: June 21, 2021               Respectfully submitted,
Wilmington, Delaware
                                   MORRIS JAMES LLP

                                   /s/ Eric J. Monzo
                                   Jeffrey R. Waxman (DE Bar No. 4159)
                                   Eric J. Monzo (DE Bar No. 5214)
                                   Brya M. Keilson (DE Bar No. 4643)
                                   500 Delaware Avenue, Suite 1500
                                   Wilmington, DE 19801
                                   Telephone: (302) 888-6800
                                   Facsimile: (302) 571-1750
                                   E-mail: jwaxman@morrisjames.com
                                   E-mail: emonzo@morrisjames.com
                                   E-mail: bkeilson@morrisjames.com

                                   -and -

                                   Joel B. Bailey, Esquire
                                   Joshua L. Hedrick, Esquire
                                   HEDRICK KRING, PLLC
                                   1700 Pacific Avenue, Suite 4650
                                   Dallas, Texas 75201
                                   Telephone: (214) 880-9625
                                   Facsimile: (214) 481-1844
                                   E-mail: Josh@HedrickKring.com
                                   E-mail: Joel@HedrickKring.com

                                   -and -


                                             2
12952236/1
             Case 20-51002-BLS   Doc 52    Filed 06/21/21   Page 3 of 3




                             Samuel M. Stricklin, Esquire
                             STRICKLIN LAW FIRM, P.C.
                             Palisade Central II
                             2435 North Central Expressway
                             Suite 1200
                             Richardson, Texas 75080
                             Telephone 972-2388687
                             E-mail: Sam.stricklin@stricklaw.pro

                             Counsel for Plaintiff




                                       3
12952236/1
